                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

                                               )
 UNITED STATES OF AMERICA                      )    Criminal Case No. 1:21-cr-
                                               )
          v.                                   )    Counts 1-6: Bank Fraud
                                               )        (18 U.S.C. § 1344)
                                               )
 SOLOMON YARTEH, ROBOSTEUR                     )    Counts 7-12: Money Laundering
 ST. FELIX, NIURKA LEBRON,                     )        (18 U.S.C. § 1957)
 DONNA SILVA, AMARA JALLOH,                    )
 and ARTHUR BECKETT,                           )
                                               )
                 Defendants                    )
                                               )

                              MOTION TO SEAL AT LEVEL II:
                            INDICTMENT, ARREST WARRANT,
                         THIS MOTION, & DOCKET TEXT ENTRIES

       The United States of America respectfully moves to seal at Level II the indictment and

arrest warrants in this case, this motion, and the corresponding docket text entries until the

defendants are taken into custody.

       Under Federal Rule of Criminal Procedure 49.1(d) and Local Rule 83.12(a)(1), the Court

has authority to grant this motion.

       The Court should seal these documents because, based on investigative information, it is

unlikely that the defendants are aware that they are the targets of a criminal investigation or that

they have been indicted. The premature release of these documents may cause the defendants to

destroy evidence, flee to avoid arrest, and make apprehending them more difficult and dangerous

than it would be otherwise.

       The United States expressly excludes from the scope of this motion the distribution of the

arrest warrants to and among law enforcement agencies, including the posting of the arrest

warrants to law enforcement databases and indices.
United States v. Solomon Yarteh, et al.
Motion To Seal Indictment & Arrest Warrants
Page 2 of 2



                                         Respectfully submitted,

                                         JOHN J. FARLEY
                                         Acting United States Attorney



Dated: June 21, 2021              By:    /s/ Alexander S. Chen
                                         Alexander S. Chen
                                         Special Assistant U.S. Attorney

                                         Charles L. Rombeau
                                         Assistant U.S. Attorney



Motion:       ☐ Granted     ☐ Denied



United States Magistrate Judge
United States District Court
District of New Hampshire
